El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
José Martí demandó a “The American Railroad Company, of Porto Rico” en reclamación de $613, suma a que ascendían los daños y perjuicios que había sufrido a conse-cuencia de la destrucción de ciertas cañas de azúcar de su propiedad por un incendio producido por chispas o partícu-las de carbón encendidas que salieron de una de las locomo-toras de la demandada.
La corte de distrito desestimó finalmente la demanda por el fundamento que sigue:
“La corte considera probado que las cañas del demandante fue-rbn quemadas; que sufrió los perjuicios que alega en la demanda y que el incendio ocurrió como consecuencia de chispas 'que caye-ron de la caja de fuego de la máquina de la demandada en la vía, encendiendo yerbas secas en dicha vía y comunicándose por medio de éstas a un cañaveral contiguo al del demandante al que se comu-nicó dicho fuego quemándose las cañas del mismo. * '* “*
“El demandante alega en el hecho tercero de su demanda, como causa original del incendio que “la máquina 83 de la demandada que estaba tripulada y guiada por empleados de la demandada, des-cuidada y negligentemente lanzó ciertas chispas o partículas de car-bón encendido que incendiaron unas cañas contiguas a las del de-mandante, comunicándose inmediatamente el incendio a éstas, las que fueron devoradas por las llamas. '* * *
“Resulta pues una variante fatal entre las alegaciones y la prueba y por tanto es preciso declarar sin lugar la demanda.
33 Oye. 1352, nota 96; 1356, párrafo C. y nota 23 de la página 1357. * *
*739El demandante entonces solicitó nn nuevo juicio alegando para ello los siguientes fundamentos:
“(1) Error de derecho cometido por eéta corte en el juicio de este caso, consistente en baber desestimado la objeción del abogado de la demandada a la declaración de los testigos del demandante con respecto al punto esencial de que dichos testigos declararon que el incendio empezó por unas yerbas secas que se encontraban negligen-temente cerca de la vía de la compañía demandada, y cuyo hecho no había sido alegado en la demanda, produciendo como resultado que el demandante prosiguiera el juicio de este caso creyendo que las alegaciones de su demanda eran suficientes.
"(2) Accidente o sorpresa que la ordinaria prudencia no hu-biere podido prevenir consistente en que el abogado de la demandada interpuso la excepción previa general de falta de causa de acción contra la demanda en este caso, pero desistió de la misma y no la discutió, no conociendo el demandante su fundamento, hasta el mo-mento de celebrarse el juicio, en que alegó que las alegaciones de la demanda eran insuficientes para permitir que se practicara la prueba que había de tener el efecto de demostrar la negligencia de la demandada y que como consecuencia de tal negligencia ocurrió el incendio que causó el perjuicio que alega el demandante en su demanda, mientras que de acuerdo con la demanda, la negligencia se imputa a los empleados de la compañía demandada y habiendo la corte desestimado la objeción y oposición del abogado de la de-mandada, el demandante continuó el juicio del caso creyendo que las alegaciones de esa demanda eran suficientes para admitir la prueba que se practicó, cuando en realidad esta corte ha desestimado la demanda por insuficiencia de las alegaciones de la demanda, y no estar de acuerdo ésta con la prueba practicada para, demostrar negligencia de la compañía demandada.
“La moción se apoyará en la declaración escrita y jurada del abogado del demandante, en los autos y legajos del pleito y en las minutas de la corte.”
La parte demandada se opuso y discutida ampliamente la moción, la corte concedió la celebración del nuevo juicio y permitió que la demanda enmendada presentada quedara radicada en los autos “por el fundamento de que al desesti-marse la moción de non suit hecha al terminarse el juicio por el abogado de la demandada, el abogado del demandante *740creyó que las alegaciones de su demanda eran suficientes para admitir la prueba que practicó y por ello no. solicitó conformar las alegaciones con la prueba practicada.”
No conforme la corporación demandada, interpuso el pre-sente recurso de apelación alegando que la corte de distrito erró: - Primero, al declarar con lugar la moción de nuevo juicio; y segundo, al admitir la demanda enmendada.”
1. Estudiando la jurisprudencia sobre la materia, liemos encontrado en 20 E. C. L. 227 el siguiente principio:
“Cuando es evidente que el juicio ba sido llevado a cabo bajo un criterio erróneo de la ley, es correcto el conceder un nuevo juicio.
Para apoyar el principio se cita el caso de Adams v. Clark, 9 Cush. (Mass.) 215, 57, Am. Dec. 41. La opinión de la Corte Suprema de Massachussets emitida en dicho-caso, comienza así:
“Como las excepciones expresan que el demandante, en el juicio, admitió (lo que no es' la ley) que a menos que hubiera hecho una oferta de pago no podía entablar esta acción, parece haber perdido su caso debido principalmente a su propia falta o error; y hemos tenido algunas dudas sobre si tiene derecho a una reparación. Pero como las excepciones, aunque presentadas defectuosamente, muestran que- el juicio se llevó a cabo bajo un criterio erróneo sobre la ley, hemos considerado qué es nuestro deber anular el veredicto.”
Y esta misma Corte Suprema de Puerto Rico, en el caso de Pedrogo et al. v. Sucesión Puertas, 25 D. P. R. 143, dijo:
“Establecida una acción de filiación contra varias personas como componentes de una sucesión, según el título de la demanda, sin hacerse alegación alguna de por qué esas personas son los compo-nentes de la sucesión; y excepcionada la demanda por no aducir hechos determinantes de una causa de acción, la cort.e que desestima esta alegación, claramente incurre en error que produce como resul-tado que el demandante vaya a juicio creyendo que las alegaciones de su demanda son suficientes y por tanto no es abuso de discreción el concederle un nuevo juicio.”
Aplicando la regla expuesta en los casos citados, debemos *741concluir que la Corte de Distrito de Mayagüez no erró al conceder el nuevo juicio solicitado por' el demandante.
2. Sostiene la parte apelante que la corte de distrito erró al admitir la enmienda porque ésta tendía a introducir una nueva, distinta 3^ separada causa de acción y no era, por tanto, admisible.
La cuestión suscitada ha sido objeto de amplio estudio por parte de los tribunales. Recomendamos la lectura de la nota al caso de Flanders v. Cobb, reportado en el tomo 51 de los American States Reports, páginas 410 a 435. La regla general se expone así:
“En casi todos los Estados la regla general es que no puede per-mitirse enmienda alguna, ni ■ durante el juicio ni antes de él, ^ que introduzca en el caso una nueva causa de acción substantiva, dis-tinta de aquella sobre que se demanda, y distinta de aquella sobre que la parte se propuso demandar al entablar su acción. Si esto fuera permitido, alguien lia dicho, un solo pleito podría convertirse en una ‘ocupación vitalicia.’ La expresión, por vía de enmienda, de una causa de acción enteramente nueva, no es permisible, ni en derecho común, ni en equidad, ni bajo los códigos.” 51 Am. St. Rep. 414.
Con respecto a cuál debe ser la actitud de una corte de apelación, se dice en la nota lo que sigue:
“Se ha dicho a menudo que el permitir o denegar una enmienda que cambia la causa de acción, descansa en la discreción de la corte inferior, y que su decisión no puede ser revisada en apelación: Taylor v. Keler, 51 Conn. 397; Church v. Philips, 157 Mass. 566; Newall v. Nussey, 18 Me. 249; 36 Am. Dec. 717; Watts v. Weston, 62 Fed. Rep. 136; Davis v. New York, etc., R. R. Co., 110 N. Y. 646; Henry v. Cannon, 86 N. C. 24; Trumbo v. Finley, 18 S. C. 305. Esta es indudablemente una buena práctica cuando la orden es de-negatoria, o cuando es aparente que la enmienda no establece una buena causa de acción; pero cuando la enmienda realmente esta-blece una nueva causa de acción, y de ello es de lo que' se queja el demandado, éste tiene un derecho indiscutible a excepeionarla por haber sido permitida indebidamente y a que su excepción sea consi-derada en apelación; Newall v. Hussey, 18 Me. 249; 34 Am. Dec. 717; Annis v. Gilmore, 47 Me. 152, 51 Am. St. Rep. 434.
*742Si se trata ele una nueva, separada y distinta acción, como sostiene la apelante, claro es que de acuerdo con la anterior jurisprudencia deberemos revocar la resolución apelada. En la misma nota encontramos la norma a seguir para investi-gar y resolver si la enmienda en este caso tiene o no el al-cance que le atribuye la apelante. Dice la nota:
“La verdadera pauta para determinar si es permisible una en-mienda a una demanda consiste en inquirir si*la enmienda propuesta es una nueva causa de controversia, o si se funda en el mismo con-, trato o daño; Maxwell v. Harrison, 8 Ga. 61; 52 Am. Dec. 385. Una buena prueba para determinar si una enmienda propuesta a una demanda establece una nueva causa de acción, consiste en pre-guntar si el obtener sentencia bajo la demanda original impediría el obtenerla bajo la demanda enmendada: Davis v. New York, etc., R. R. Co., 110 N. Y. 646. También se ba resuelto que dos de las pruebas para determinar si una segunda demanda constituye una enmienda o si constituye la sustitución de una nueva causa de ac-ción son las siguientes: 1. Que la misma prueba servirá para funda-mentar ambas demandas; 2. Que la misma medida de daños será aplicable a ambas. Si estas dos pruebas fallan, la nueva alegación no es una enmienda.” 51 Am. St. Rep. 416.
Conocemos ya el hedió tercero de la demanda tal como se consignó originalmente. Ese hecho se consigna en la de-manda enmendada así:
“Que el día 23 de enero de 1918 como de doce a una del día, la máquina 83 de la demandada, que estaba tripulada y guiada por empleados de la demandada y que arrastraba un tren de carga, des-cuidada y negligentemente lanzó ciertas obispas de fuego y carbones encendidos que quemaron unas yerbas secas abandonadas negligen-temente por la demandada, al lado de la vía del ferrocarril de la demandada, comunicándose inmediatamente el fuego de dichas yer-bas a la plantación de cañas de Gustavo Ortiz y sin que fuera posible evitarlo prosiguió el fuego por las plantaciones contiguas a la del demandante hasta que se comunicó a ésta destruyéndola totalmente. ^ >>
Quiere decir que la variación que se introdujo a virtud de la enmienda consistió en alegar que el fuego antes de *743llegar a la plantación de cañas contigua a la del demandante y pasar a ésta, quemó unas yerbas secas abandonadas al lado de la vía del ferrocarril de la demandada.
' Con esa variación la reclamación subsiste por el mismo daño o sea por la pérdida sufrida por el demandante a con-secuencia del incendio; obtenida una sentencia en favor del demandante de acuerdo con la demanda primitiva, es claro que no hubiera podido establecerse otra reclamación distinta alegando separadamente los hechos constitutivos de la en-mienda; la misma prueba en verdad, y prácticamente así se demostró, servía para fundamentar ambas demandas, y la misma medida de daños era aplicable, bien si el fuego se trasmitió en la forma expresada en la demanda primitiva, ya si se propagó en la manera indicada en la enmienda. El único extremo que podría ofrecer alguna duda, es el de si declarada sin lugar la demanda tal como fné originalmente presentada y terminado definitivamente el pleito, podría la parte demandante iniciar un pleito nuevo alegando los mis-mos hechos adicionados con los establecidos en la enmienda, sin que la parte demandada pudiera alegar en su favor la excepción de cosa juzgada. Pero si examinamos nuestra ju-risprudencia, especialmente la establecida en el caso de González v. Méndez et al., 15 D. P. R. 701, nos inclinamos a creer que cabría ,1a excepción de cosa juzgada. “Cuando en una acción se pide,” dijo esta corte en tal caso, “la nulidad de una enajenación hecha por la madre, de los bienes de su hija menor por carecer de autorización judicial para ello y en otra acción se pide la misma nulidad por el fundamento distinto de que la madre carecía de la patria potestad sobre su hija, siendo el objeto de ambos pleitos el reclamar una herencia y anular la escritura de enajenación, existe la identidad de acción que clá vida a la excepción de cosa juzgada.” Y elijo además: ‘ ‘ Existe la identidad de acciones exigida para la existencia de la excepción de cosa juzgada, aunque las razones o causas de nulidad de una enajenación alegadas en ambas ac-ciones sean distintas cuando el objetivo de ambos pleitos *744es el mismo: Sentencia del Tribunal Supremo de España de 14 de marzo de 1898.”
Siendo ello así, aunque la enmienda en verdad contenga como contiene una circunstancia más que enlazada con las otras expuestas en la alegación tal vez constituya la verde-dera negligencia imputable a la demandada, no cabe concluir que exprese una nueva, distinta y separada causa de acción imposible de alegar y probar dentro del mismo pleito.
Estudiando en Oye. la materia especial de ferrocarriles que ocupa más de mil páginas del tomo 33, en las notas rela-tivas a la variación entre lo alegado y lo probado, encon-tramos algunas decisiones que creerpos conveniente citar, a saber:.
En la del caso de Florida East Coast R. Co. v. Welch, 53 Fla. 145; 44 So. 250, se resolvió que no existe incongruen-cia fatal entre una alegación de que el demandado propagó el fuego a la finca del demandante de una locomotora, fuego que se extendió por la finca del demandante dañando los ár-boles que allí había, y la prueba de que el fuego no fue oca-sionado directamente por una locomotora en los terrenos del demandante sino que se originó negligentemente en una finca colindante y se extendió naturalmente a los terrenos del de-mandante.
En la del caso de Brush v. Long Island R. Co., 10 N. Y. App. Div. 535, 42 N. Y. Suppl. 103 (confirmado en 158 N. Y. 742, 53 N. E. 1123), se decidió que aunque en una demanda en que se alega que el demandado atendió de modo tan negligente y descuidado al fuego de la caldera de una locomotora que dicho fuego se propagó a los terrenos del demandante no se hace referencia a la yerba cortada y hojas que se encontraban en la vía (right of %oay) como elemento de propagación del fuego, puede obtenerse indemnización por un fuego que pasó de la locomotora a dicha yerba y hojas y de éstas a los terrenos del demandante.
La prueba de que la propiedad del demandante fué des-truida por un fuego que se originó en una finca colindante, *745de las chispas que salían de la locomotora del demandado, cuyo fuego se propagó a la finca del demandante, no es una incongruencia esencial siendo la alegación que la destrucción de la, propiedad del demandante se debió al fuego que cogió su finca por las chispas de la locomotora ele la demandada. Butcher v. Baker, Valley, etc., R. Co., (Cal. 1885); 5 Pac. 359; 67 Cal. 518, 8 Pac. 174. Pero véase el caso de Toledo, etc., R. Co. v. Morgan, 72 Hill. 155.
Por virtud de todo lo expuesto y en atención, además, a las circunstancias peculiares de este caso que muestran que el demandante desde el primer momento presentó evidencia tendente a probar que el incendio se propagó en la forma expresada en la enmienda y que 'dicho demandante creyó que la alegación general hecha en su demanda primitiva le permitía proceder de tal modo, criterio que sustentó también la corte de distrito, tramitándose el juicio bajo esa teoría y atendido, por último, el espíritu liberal que informa nues-tro Código de Enjuiciamiento Civil en materia de' enmiendas, creemos que no debe revocarse la acción tomada, claramente «n bien de la justicia, por la corte de distrito.
Por último deseamos consignar que las conclusiones a que hemos llegado encuentran apoyo en nuestra propia ju-risprudencia. Una cuestión parecida á la envuelta en éste caso fué resuelta en el de Mongil v. Castro, Juez de Distrito, 19 D. P. R. 682. Allí esta corte, por medio de su Juez Aso-ciado Sr. Wolf, después de estudiar los hechos y analizar y aplicar la jurisprudencia, dijo:
“No vemos que en manera alguna resultara perjudicada en rea-lidad la demandada por la resolución de la corte. La demandada formuló una excepción previa y la corte primeramente la desestimó, induciendo así a la demandante a creer que tenía una buena causa de acción. Por tanto, cuando la corte se convenció de que una buena causa de acción no había sido alegada, hubiera sido injusto que no se permitiera a la demandante enmendar su demanda, especialmente si la corte creyó que existía prueba tendente a suplir el elemento que faltaba.”
*746Debe confirmarse la resolución recurrida.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y HutcMson.